ROBERT P. SMITH, Jr., Chief Judge.
Neither in the application for hearing nor at the hearing itself did claimant’s attorney assert that the carrier’s bad faith handling of the claim was the basis for his claim of attorney’s fees. Consequently there was no forthright assertion of bad faith, nor any meaningful litigation on that subject at the hearing. Embry-Riddle Aeronautical University v. Vestal, 399 So.2d 1033, 1035 (Fla. *9181st DCA 1981). The deputy’s barebones finding of bad faith, constructed from a claimant’s deposition introduced not to prove notice and bad faith but for another stated purpose, and the consequent fee award, are therefore REVERSED.
SHIVERS and THOMPSON, JJ., concur.